OPINION.
Seawell:
We agree with the petitioner that losses are deductible m the year when sustained, but it is also true that in order to be entitled to such deduction it must first be shown that a loss has been sustained in the year for which the loss is claimed. The Commissioner disallowed the loss here claimed and his findings are prima facie correct. The burden then rested on the petitioner of *584showing that a loss had been sustained which is allowable as a deduction. We do not think this burden is met by a mere showing that an entry was made on the books of a corporation of which he was president, charging him with a loss on a given transaction. Cf. Washer v. Commissioner, 35 Fed. (2d) 1023, affirming Monroe Washer, 12 B. T. A. 632, where a deduction similar to the one here claimed was disallowed for lack of proof in a case involving this same taxpayer for 1923.

Judgment will he entered for the respondent.